RENDELL, Circuit Judge,
Concurring.
RENDELL, Circuit Judge.
Although I concur in the reasoning and result in our opinion based on the facts before us, I write separately to note that there is reason to reconsider our conclusion in Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir.2000), that the three-factor default rule employed here is applicable not only when a motion to set aside a *53default judgment has been filed, but also initially, when a plaintiff seeks the entry of default judgment when the defendant fails to answer. Although we stated in Chamberlain that the test applies to both situations, we cited for that proposition our decision in United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984), a case that involved the setting aside of a default judgment, a situation clearly distinguishable from a plaintiff’s initial request for default judgment under Rule 55(b).
I am concerned that in Chamberlain we may have unwittingly imposed an unrealistic and misplaced burden on plaintiffs, and unduly constrained the discretion of district courts. For instance, it makes little sense for a plaintiff to be required to demonstrate that the defendant does not have meritorious defenses when the defendant has failed to respond. As I see it, a defendant moves to set aside the default judgment because it asserts it has meritorious defenses.
Recently, the Court of Appeals for the Eighth Circuit addressed directly whether its version of the three-factor test was applicable when reviewing a district court’s initial decision to enter a default judgment. Forsythe v. Hales, 255 F.3d 487 (8th Cir. 2001). The court held that it “need not apply” the three-factor test because that standard applies only when reviewing a district court’s refusal to set aside a default judgment order, and, in the case before them, the defendants had not in fact moved to set aside the default judgment. Id. at 490. Instead, the court concluded, it “must consider only whether the district court abused its discretion in entering default judgment.” Id.
Similarly, as footnote three of our opinion indicates, there is persuasive authority for the proposition that these decisions should be left wholly within the sound discretion of the district courts, taking into consideration a broad set of factors. This seems an eminently reasonable position; particularly given the variety of facts and circumstances that district courts routinely encounter, I see little reason to constrain their discretion on these matters to the consideration of three specific factors only.
While the plaintiff here has not specifically questioned our precedent in this regard, I, for one, would be in favor of the en banc court’s revisiting it. I doubt that there will be many opportunities to address this issue, given the lack of finality in most such situations.